DETAILED ACTION
Background
Claims 1-3 stand pending in the instant application. The application as filed is being examined. No amendments have been filed in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 are objected to because of the following informalities:
Each of the instant claims 1 and 3 are more than one sentence. A claim must end in a period (.); and, the Office requires that each claim be the object of a sentence that begins with the phrase “I claim” or its equivalent. See MPEP 608.01(m). An example of such a page of claims appears after the indefiniteness rejections that follow, below, with markings included to show recommended changes.
In claim 1, at line 3, change the phrase “. And the subsequent restoration of the tapioca pearls texture to be like just cooked by“ so that it reads “; and, restoring the cooked tapioca pearl texture by”;
In claim 1, lines 4-5, delete the phrase “The restored texture of tapioca pearls can be kept unchanged as long as the temperature is above their gel temperature.“; 
In claim 2, at line 1, delete the word “said”;
In claim 3, at line 1, delete the word “said”; 
In claim 3 at line 1, delete “(tapioca pearls)”;
In claim 3 at line 2, insert a comma “,” after starch;
In claim 3 at line 6, the term “carrageenin” should read “carrageenan”; and
In claim 3, at line 7, the term “ tamarind tum” should read “tamarind gum” and “xanthane” should read “xanthan”.
 	Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
At page 3, line 9, change the phrase ”in retail store” to read “in a retail store”
At page 3, line 9, change  the phrase “commonly used method” to read as “commonly used methods”;
At p. 4, line 3, change the phrase “, animal fat oil,” so that it reads as “animal fat.“
Appropriate correction is required. For guidance in how to make changes to a specification, please refer to 37 CFR 1.121(b)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “long period” in claim 1 at line 1 is a relative term that is defined only in parentheses in the claim at line 2 “0 °F for up to a year or 32-40 °F for up to seven days”. Claim terms left in parentheses may or may not be required. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Removal of the parentheses is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the following indefinite terms appear:
Claim 1 at lines 4-5 recites the broad recitation “between 150 °F and 211°F, and the claim also recites ”, preferably between 150-170 °F”, which is the narrower statement of the range. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitation "the tapioca pearls" in lines 3 and 5, where the proper antecedent is cooked tapioca pearls; further, claim 1 at line 4 recites a “starch gel temperature” without an antecedent; and, still further, claim 1 at line 5 recites “the restored temperature” without any antecedent.
Instant claim 2, at line 1, and instant claim 3 at lines 2 (for native starches), 4 (for chemically modified starches), 5 (for additives), 6 (for polysaccharides), 7-8 (for emulsifiers and stabilizers) and again at line 8 (for preservatives) all recite the phrase “include(s) but not limited to”, while, at the same time, instant claim 2 at line 2 recites the phrase “such as” and, at line 3, recites the phrase “etc.”. All of these phrases render the scope of the claim indefinite. For example, the phrase "such as" renders the claim indefinite because it is unclear whether or not the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Instant claim 3 at lines 4-5 and, again at each of lines 8 and 9, recites “E numbers” which are not defined in either the claims or in the instant specification, such as by a publication source. Applicant is hereby advised that they will not be able to add new matter to the instant specification to obviate this rejection.
Claim 2 at line 1 recites an “edible oil” for which there is no antecedent.
Claim 3 at line 1 recites “edible tapioca pearls” for which there is no antecedent. The Office considers the recited “edible tapioca pearls” as being the same as “cooked tapioca pearls” in claim 1, line 1. Therefore, change the term “edible tapioca pearls” to “cooked tapioca pearls”.
There is insufficient antecedent basis for these limitations in the claim; and other or different forms of each of the terms may be recited elsewhere in the claims.
Sample Claims (with markings to show changes)
NOTE: The following claim set is just an example which the Office would consider properly supported and enabled. This is not an admission that the claim set below is allowable, only that it will meet formalities requirements and the requirements of 35 USC 112.
For guidance on amendment format see MPEP 714 (II).C. and 37 CFR 1.121. Applicant is entitled to say that he is restating existing claim language in a proper format, such as by adding an antecedent or to make the claim read in proper English.

1. (currently amended) A method comprising:
storing and transporting cooked tapioca pearls in an edible oil at low temperature and time period chosen from , and allowing retrogradation to happen; and,
restoringcooked tapioca pearlcookededible oil to a of 
2. (currently amended) The method of claim 1, wherein isaan animal-based oil
3. (currently amended) The method of claim 1, wherein cooked tapioca pearls comprise native starch or chemically modified starch, with or without an additive
4. (new) The method of claim 1, wherein the method further comprises keeping the cooked tapioca pearls at a temperature of from 150 to 211°F after the restoring of their texture.
5. (new) The method of claim 1, wherein the restoring comprises reheating the cooked tapioca pearls to a temperature that ranges from 150 to 170 °F.
6. (new) The method of claim 3, wherein the cooked tapioca pearls comprise a native starch selected from the group consisting of a tapioca starch, potato starch, corn starch, taro starch, rice starch, waxy rice starch, waxy corn starch or waxy barley starch. 
7. (new) The method of claim 3, wherein the additive is selected from the group consisting of a polysaccharide, caramel color, brown sugar, an emulsifier, a stabilizer or a preservative.
8. (new) The method of claim 7, wherein the additive is a polysaccharide which is selected from the group consisting of an oligosaccharide, dextrin, carrageenan, pectin, locust bean gum, guar gum, tamarind gum and xanthan gum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. US6,455,091 B1 to Ling et al. (Ling) in view of KR102131433 B1 to Lee (Lee).
For purposes of this Office Action, the Office interprets the phrase “the restored texture of tapioca pearls can be kept unchanged as long as the temperature is above their gel temperature” in instant claim 1 as an optional feature which is, therefore, not required.
Regarding instant claim 1, Ling discloses a method of preparing tapioca starch balls where they are cooked, thereby forming cooked tapioca pearls, which are then frozen for packing and storage prior to being submerged in water and reheated at the time of use.  See the Abstract and col. 5, lines 15-21 and col. 6, lines 7-12 and 26-44. Ling discloses that sugar can be added to the cooked tapioca pearls after reheating, draining, rinsing and cooling at col. 6, lines 43-44. Ling also discloses reheating the cooked tapioca starch balls to at least 80 °C (176 °F) and  that the resulting product is used hot in bubble tea. See col. 6, lines 53-55 and col. 7, lines 16-21.
Ling does not disclose storing cooked tapioca pearls in an edible oil. Further, Ling does not disclose reheating the cooked tapioca pearls in an edible oil.
Lee discloses a method making jelly pearls for bubble tea, which jelly pearls are cooked starch pearls made from konjac. Abstract and S1, Production Example 2. In Lee, the jelly pearls are cooked, then immersed in an extract composition, rinsed and then coated with a vegetable organic material. See Production Example 2 on pages 3-4. At page 5, lines 1-2 Lee discloses that the vegetable organic material can be vegetable oil or a wax and that the pearls do not stick together. Stability includes the ability of the jelly pearls to remain separate particles. Accordingly, Ling further discloses cooked jelly pearls that are stable to reheating and that are heated above their retrogradation temperature. 
Each of Ling and Lee disclose cooking starch pearls in water and then preserving the pearls for later use in bubble tea. It would have been obvious to the ordinary skilled artisan as of the effective filing date of the present invention in view of Lee for Ling to use oil to coat or enrobe he cooked tapioca pearls of Ling to keep the cooked tapioca pearls of Ling from sticking together when used. Ling as modified by Lee comprises stable cooked tapioca balls or pearls that are coated with oil to render them less likely to stick together.
One of ordinary skill in the art would have found it obvious as of the effective filing date of the present invention in view of Lee for Ling to store cooked tapioca pearls or balls in a vegetable oil and to reheat them to above a retrogradation temperature for use in, for example, the tea of Ling. Ling as modified by Lee comprises cooked tapioca pearls coated in oil. Meanwhile, Ling discloses that cooked tapioca pearls are stable to reheating and can be reheated above their retrogradation temperature. Stability includes the ability of the starch granules to remain as separate particles. Ling as modified by Lee comprises stable cooked tapioca pearls that are coated with oil to render them less likely to stick together.
Regarding claim 2, the oil used in any of Woo or Lee is a vegetable oil. See Lee at claim 4 and Woo at [0036]. To the extent it would have been obvious to include oil in the Ling as modified by Lee and further in view of Woo cooked tapioca pearls, vegetable oil would have been expected to serve as a desirable edible oil.
Regarding claim 3, Ling discloses native starch, such as tapioca starch at the Abstract.
Citation of Background Art 
U.S. patent no. US5,676,994 A to Eskins et al., WIPO publication no. WO2006133335 A2 to Woo et al. and U.S. patent no. US11,497236 B2 to Lebbos et al. are cited as defining relevant background art and are hereby made of record.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E MERRIAM whose telephone number is (571)272-0082. The examiner can normally be reached M-F 8:30A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.M./
Examiner, Art Unit 4183                                                                                                                                                                                            
/Nikki H. Dees/Primary Examiner, Art Unit 1791